AFFIRM; and Opinion Filed March 27, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00899-CR

                             ERICA RANE BOWLING, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-82504-2017

                              MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       Appellant Erica Rane Bowling waived a jury trial and pleaded guilty to aggravated assault

with a deadly weapon, a knife. The trial court assessed punishment at twelve years’ imprisonment.

On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel

Op.] 1978) (determining whether brief meets requirements of Anders). Counsel delivered a copy

of the brief to appellant. We advised appellant of her right to file a pro se response, but she did

not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014)

(noting appellant has right to file pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                 /Bill Pedersen, III/
                                                 BILL PEDERSEN, III
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47

180899F.U05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ERICA RANE BOWLING, Appellant                     On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-00899-CR        V.                      Trial Court Cause No. 199-82504-2017.
                                                   Opinion delivered by Justice Pedersen, III.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –3–